It is unquestionably the law that a defendant, setting up the plea of self-defense, is not required in every instance to show that there was an actual necessity for him to take the life of his assailant. The circumstances may be such as to demand a limitation of this extreme statement. As his Honor, Judge Bonham, charged in the case of State v. Boyd
155 S.C. 435, 152 S.E., 677, 678, now in process of decision:
"* * * The danger need not be actual. If it is an apparent danger, and one which a man of ordinary firmness *Page 282 
and coolness would have come to the conclusion it was an immediate danger, he would have a right to act upon it. Suppose I walked up to you, Mr. Foreman, and presented a pistol at you, and I said I was going to kill you, and you, acting on that, killed me. It may turn out that that pistol was not loaded, and you were in no danger, yet you were entitled to act on appearance of danger."
As to the correctness of this charge there can be no controversy; and if in the present case there had been any evidence which could reasonably have required such a limitation of the doctrine of necessity, there would have been just ground of complaint with regard to the failure to state it in connection with the requirement of necessity. But as I read the evidence there was no circumstance which required it. The defendant testified that the deceased was attacking him with a knife; that he warded off the blow with his arm; that his sleeve was cut and his arm bruised. The danger was imminent and actual, and if the jury had believed his testimony he should have been acquitted. Many judgments have been reversed upon the ground that the trial Judge charged certain propositions of law in the absence of any evidence establishing a basis for their application; and I do not think that a judgment should be reversed upon the ground that he failed to charge a proposition of law when there were no facts to which it was applicable.
MR. JUSTICE CARTER concurs.